D. LAMBERT, JUDGE.
I concur with the majority in holding that insufficient evidence of record exists that would show a written request or rejection .of the equivalent UIM benefits by the insured. However, I .must respectfully dissent, in part, from my colleagues and would instead hold that the. matter should not be. remanded for further proceedings on the issue- of waiver of equivalent UIM coverage. ; ; ...
The trial court afforded Owners Insurance Company and Tuttle Trucking ample opportunity to offer adequate proof of a written request or rejection of the equivalent UIM coverage and then erroneously found the affidavit of Sandy Tuttle amounted to such proof. A simple reversal of the erroneous ruling, without remanding for duplicative proceedings, better serves the interests of justice. Otherwise, I concur with the majority as to all other matters addressed.